
	
		II
		111th CONGRESS
		1st Session
		S. 2755
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2009
			Mr. Menendez (for
			 himself, Ms. Stabenow,
			 Mr. Bennet, and Mrs. Gillibrand) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment credit for equipment used to fabricate solar energy property, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Solar Manufacturing Jobs Creation
			 Act.
		2.Investment
			 credit for equipment used to fabricate solar energy property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 (defining energy property) is amended by striking
			 or at the end of clause (vi), by adding or at the
			 end of clause (vii), and by inserting after clause (vii) the following new
			 clause:
				
					(viii)equipment
				designed to be used for the fabrication of property described in clause (i) or
				paragraph (1) or (2) of section 25D(d), including solar cells and modules that
				convert sunlight to electricity, but only with respect to periods ending before
				January 1,
				2017.
					.
			(b)Credit
			 percentageClause (i) of section 48(a)(2)(A) of the Internal
			 Revenue Code of 1986 (defining energy percentage) is amended by striking
			 and at the end of subclause (III) and by inserting after
			 subclause (IV) the following new subclause:
				
					(V) energy property
				described in paragraph (3)(A)(viii),
				and
					. 
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			3.Solar energy
			 property fabrication equipment treated as specified energy property for energy
			 property grants in lieu of credits
			(a)Additional
			 specified energy propertySection 1603(d)(3) of the American
			 Recovery and Reinvestment Tax Act of 2009 is amended by striking
			 described in clause (i) or (ii) and inserting described
			 in clause (i), (ii) or (viii).
			(b)Placed in
			 service limitationParagraph (2) of section 1603(a) of the
			 American Recovery and Reinvestment Tax Act of 2009 is amended by striking
			 but only if the construction of such property began during 2009 or
			 2010. and inserting the following: “but only if—
				
					(A)the construction
				of such property began during 2009 or 2010, or
					(B)in the case of
				property described in section 48(a)(3)(A)(viii) of the Internal Revenue Code of
				1986, is acquired by the taxpayer pursuant to a written binding contract which
				was entered into during 2009 or
				2010.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 1603 of the American Recovery and
			 Reinvestment Tax Act of 2009.
			
